ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
Butt Construction Company, Inc.           )      ASBCA No. 62247
                                          )
Under Contract No. W912QR-15-D-0002       )

APPEARANCES FOR THE APPELLANT:                   Mr. William T. Butt Jr.
                                                  President

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Nicole E. Angst, Esq.
                                                  Engineer Trial Attorney
                                                  U.S. Army Engineer District,
                                                  Louisville

                              ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: March 20, 2020




                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62247, Appeal of Butt Construction
Company, Inc., rendered in conformance with the Board’s Charter.

      Dated: March 25, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals